Case: 17-50384      Document: 00514408291         Page: 1    Date Filed: 03/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-50384
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                       March 29, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

GABRIEL RANGEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CR-35-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rangel has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rangel has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50384    Document: 00514408291       Page: 2   Date Filed: 03/29/2018


                                No. 17-50384

appellate review. See United States v. Pesina-Rodriguez, 825 F.3d 787, 788
(5th Cir. 2016).
      Our review reveals clerical errors in the written judgment concerning
the description of Rangel’s offense and the applicable statutory provisions.
Specifically, the judgment reflects that Rangel was convicted and sentenced for
conspiracy to possess with intent to distribute methamphetamine under 21
U.S.C. § 846 rather     than   for   possession     with    intent   to   distribute
methamphetamine under 21 U.S.C. § 841(a)(1) and (b)(1)(C).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical errors in the judgment. See FED. R. CRIM. P.
36; United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).




                                      2